Opinion by
Me. Justice Bean.
1. The first contention of appellant is that the indictment is insufficient to charge a crime, because it does not allege in express terms that Hill relied upon the false representations of the defendant to the effect that the paper so given as security was a good and valid promis*88sory note. It is undoubtedly essential, in a case of this character, that the indictment should show that the prosecuting witness was induced to part with his goods or money by his reliance upon the misrepresentations of the defendant. But it-is not necessary that it should be so alleged in these express words. This is necessarily implied from the allegation that the defendant by means of the false representations obtained the goods or money: 7 Am. & Eng. Enc. Law, 771, note. As the indictment in this case contains such allegation, it is not open to the objection urged.
2. It is next contended that the court erred in admitting the said note in evidence. This contention is based upon the assumption that the indictment charges the false token or writing, by means of which defendant obtained the loan, to have been a promissory note for thirty-seven dollars and fifty cents, signed by the defendant, and therefore it was error to admit in evidence a promissory note of a different amount and signed by other parties. But we do not so understand the language of the indictment. It is somewhat obscure, and not as clear as legal papers of this kind should be, yet it charges, as we read it, that the defendant represented that a certain written or printed paper, which is not further described, and which had upon it a certain writing signed by the defendant, was a good and valid promissory note for thirty-seven dollars and fifty cents; that is to say, the written and printed paper upon which the writing signed by the defendant was indorsed, was such a note, and not that the writing which he signed was of that 'character. This being true, the objection urged to the admission of this evidence upon the ground stated, was properly overruled.
4. The objection that the indictment does not sufficiently describe the false token alleged to have been used *89by the defendant, should have been made by demurrer, and could not be raised for the first time at the trial by by a motion to dismiss: Code, § 1330; State v. Bruce, 5 Or. 68, 20 Am. Rep. 734; State v. Doty, 5 Or. 491; People v. Swenson, 49 Cal. 388.
The judgment is affirmed. Affirmed.